IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-30633
                        Conference Calendar



JOSEPH SIAS,

                                         Plaintiff-Appellant,

versus

GEORGE WACKENHUT et al.,

                                         Defendants,

JOHN SIMON, Dr.,
                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 98-CV-599
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges

PER CURIAM:*

     In this action brought under 42 U.S.C. § 1983, Joseph Sias,

Louisiana prisoner # 371351, proceeding pro se and in forma

pauperis, appeals summary judgment in favor of the sole remaining

defendant, Dr. James Simon, a staff physician at the Allen

Correctional Center.   Sias contends that Simon violated his

Eighth Amendment rights by discontinuing his prescription for

Elavil, an antidepressant that was used to treat Sias’s diabetic


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-30633
                                  -2-

peripheral neuropathy.    When Sias was disciplined for attempting

to smuggle Elavil out of the prison infirmary, Dr. Simon

discontinued the Elavil prescription and determined that Sias

could be adequately treated with over-the-counter medicines, in

accordance with prison policy.

     A grant of summary judgment is reviewed de novo under the

same standard applied in the district court.     Amburgey v. Corhart

Refractories Corp., 936 F.2d 805, 809 (5th Cir. 1991).      Summary

judgment is proper when, viewing the evidence in the light most

favorable to the nonmovant, “‘there is no genuine issue as to any

material fact and . . . the moving party is entitled to judgment

as a matter of law.’”     Id. (quoting Fed. R. Civ. P. 56(c)).    If

the movant points out the absence of evidence supporting the

nonmovant’s claims, the nonmovant must set forth specific facts

showing a genuine issue for trial.     Little v. Liquid Air Corp.,

37 F.3d 1069, 1075-76 (5th Cir. 1994) (en banc).

     The Eighth Amendment proscribes medical care that is

“sufficiently harmful to evidence deliberate indifference to

serious medical needs.”     Estelle v. Gamble, 429 U.S. 97, 106

(1976).   A prisoner’s disagreement with prison officials

regarding medical treatment is insufficient to establish an

unconstitutional denial of medical care.     Norton v. Dimazana, 122

F.3d 286, 292 (5th Cir. 1997).

     The uncontested summary-judgment evidence indicates that

Sias’s condition was treatable with readily available alternative

medications.   Dr. Simon’s decision to treat Sias’s complaints

with over-the-counter pain relievers rather than a prescription
                          No. 00-30633
                               -3-

antidepressant shows only a difference of opinion as to the

proper course of treatment.   Sias has failed to show any genuine

issue of fact material to whether Simon acted with deliberate

indifference to his health problem.

     AFFIRMED